Case 2:18-cv-14250-RLR Document 24 Entered on FLSD Docket 10/26/2018 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                     CASE NO.: 2:18-CV-14250-ROSENBERG/MAYNARD


  JACOB EICHENBAUM,

        Plaintiff,

  v.

  INDIAN RIVER MEDICAL CENTER,

       Defendant.
  _____________________________/


                              AMENDED MEDIATOR’S REPORT

        This matter was mediated before the undersigned mediator on October 8, 2018.

  The Parties were able to reach an agreement and the case settled. The Parties will file

  the appropriate dismissal paperwork.




                                                s/Robyn S. Hankins________
                                                Robyn S. Hankins, Esq.
                                                Florida Bar No. 0008699
                                                ROBYN S. HANKINS, P.L.
                                                4600 Military Trail, Suite 217
                                                Jupiter, Florida 33458
                                                Telephone: (561) 721- 3890
                                                Facsimile: (561) 721-3889
                                                robyn@hankins-law.com
Case 2:18-cv-14250-RLR Document 24 Entered on FLSD Docket 10/26/2018 Page 2 of 2
                                               -2-



                                 CERTIFICATE OF SERVICE

         I hereby certify that on October 26, 2018, I electronically filed the Foregoing

  Document with the Clerk of Court using the CM/ECF system which will automatically send

  email notification of such filing to the persons on the service list.


                                      By:     /s Robyn S. Hankins
                                              Robyn S. Hankins
                                              Florida Bar No. 0008699
                                              robyn@hankins-law.com




                                         SERVICE LIST



  Counsel for Plaintiff:

  Maurice Arcadier, Esq.
  Arcadier, Biggie and Wood, PLLC
  2815 West New Haven Avenue, Suite 304 Melbourne, Florida 32904
  Telephone: (321) 953-5998
  Email: elizabeth@wamalaw.com
  Email: wood@wamalaw.com
  Email: office@wamalaw.com

  Counsel for Defendant:

  Jennifer T. Williams
  Florida Bar No. 0174203 jtwilliams@cozen.com
  Susan N. Eisenberg
  Florida Bar No. 600393 seisenberg@cozen.com
  Cozen O’Connor
  200 S. Biscayne Blvd. Suite 3000 Miami, Fla. 33131
  Telephone: (305) 704-5941
  Facsimile: (786) 220-0470
